DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on August 30, 2019 has been entered. Claims 16-30 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. [US 20170045356 A1, hereafter Pandev] in view of Zhang et al. [US 20170345140 A1, hereafter Zhang].
As per Claim 16, Pandev teaches a method of calibrating a plurality of metrology apparatuses (Para 6), comprising: 

stimating, using a classifier, from which metrology apparatus originates each encoded representation or each synthetic detected representation (Para 63); and 
using the training data to simultaneously perform: 
a first machine learning process in which either or both of the encoder and decoder are trained to 1) minimize differences between the detected representations (measured or collected by the metrology tool) and corresponding synthetic detected representations (from reference components), and 2) minimize a probability of the classifier correctly identifying from which metrology apparatus originates each encoded representation or each synthetic detected representation; and 
a second machine learning process in which the classifier is trained to maximize the probability of the classifier correctly identifying from which metrology apparatus originates each encoded representation or each synthetic detected representation (Para 61).
Pandey further disclosed The principal components are then utilized to fit a transformation F to the set of signals S that results in a close fit to the principal components. In other embodiments, techniques other than PCA may be utilized to find the transformation F based on the set of signals S, such as ICA, kernel PCA, or trained auto-encoders (Para 57).

Zhang teaches one embodiment relates to a system configured to generate a simulated image from an input image. The system includes one or more computer subsystems and one or more components executed by the one or more computer subsystems. The one or more components include a neural network that includes two or more encoder layers configured for determining features of an image for a specimen. The neural network also includes two or more decoder layers configured for generating one or more simulated images from the determined features. The neural network does not include a fully connected layer thereby eliminating constraints on size of the image input to the two or more encoder layers. The system may be further configured as described herein (Para 15-17, 66 and 121, wherein the differences between the one or more simulated images and the input image have been effectively minimized).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the analysis methods of Zhang in the calibration system of Pandev in order to improve the accuracy of measurement using a metrology tool.
As per Claim 17, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed wherein the encoder and decoder comprise a neural network (Para 45).
As per Claim 18, Pandev in view of Zhang teaches the method of claim 17.

As per Claim 19, Pandev in view of Zhang teaches the method of claim 17.
Pandev further disclosed wherein the encoder and decoder comprise a parametrized filter (Para 44).
As per Claim 20, Pandev in view of Zhang teaches the method of claim 19.
Zhang further disclosed wherein the training of the first machine learning process comprises adjusting weightings applied by the encoder to respective components of a mathematical expansion representing the detected representation (Para 70).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the analysis methods of Zhang in the calibration system of Pandev in order to improve the accuracy of measurement using a metrology tool.
As per Claim 21, Pandev in view of Zhang teaches the method of claim 20.
Pandev further disclosed wherein the encoded representation comprises coefficients of the mathematical expansion weighted by the weightings (Para 64).
As per Claim 22, Pandev in view of Zhang teaches the method of claim 19.
Zhang further disclosed wherein the training of the first machine learning process comprises selecting one or more basis functions of a mathematical expansion representing the detected representation (Para 96).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the analysis methods of Zhang in the calibration 
As per Claim 23, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed wherein the encoding of each detected representation by the encoder comprises deriving one or more parameters of interest of the structure on the substrate from which the detected representation is obtained by the respective metrology apparatus (Para 6).
As per Claim 24, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed deriving one or more target parameters of a geometrical model of the structure on the substrate; and simulating the scattering of radiation from the structure and detection of the detected representation by the metrology apparatus based on the geometrical model of the structure and a metrology recipe defining settings of the metrology apparatus (Para 68).
As per Claim 25, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed wherein the detected representation comprises a pupil representation defining a distribution of radiation in a pupil plane of the metrology apparatus (See fig. 1).
As per Claim 26, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed wherein the first machine learning process and the second machine learning process form a generative adversarial network, with the first machine learning process being adversarial with respect to the second machine learning process, and the decoder acting as a generative model of the generative adversarial network (Para 54 and 55).
As per Claim 27, Pandev in view of Zhang teaches the method of claim 16.
Pandev further disclosed wherein the classifier comprises one or more of the following: neural network, support vector machine, logistic regression, linear discriminant analysis (Para 45).
As per Claim 28, Pandev in view of Zhang teaches a method of determining a parameter of interest relating to a structure on a substrate formed by a lithographic process, comprising: calibrating a plurality of metrology apparatuses using the method of claim 16; Pandev further disclosed receiving input data representing a detected representation of radiation scattered from the structure and detected by one of the metrology apparatuses; and using either or both of the encoder and decoder, after the training by the first machine learning process, to obtain the parameter of interest from the received input data (Para 6).
As per Claim 29, Pandev in view of Zhang teaches a metrology apparatus for determining a parameter of interest relating to a structure on a substrate formed by a lithographic process, wherein the metrology apparatus is a metrology apparatus having been calibrated using the method of claim 16; and Pandev further disclosed wherein the metrology apparatus comprises: a processing unit configured to: receive input data representing a detected representation of radiation scattered from the structure and detected by the metrology apparatus; and use either or both of the encoder and decoder, after the training by the first machine learning process, to obtain the parameter of interest from the received input data (See fig. 1, Para 6).
As per Claim 30, Pandev in view of Zhang teaches a non-transitory computer program product comprising machine-readable instructions for causing a processing unit to cause the performance of the method of claim 16 (Pandev Para 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882